                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

FRED BAKER,                                         )
          Plaintiff,                                )
                                                    )
        v.                                          )   CAUSE NO.: 2:20-CV-66-JTM-JPK
                                                    )
TA OPERATING LLC d/b/a                              )
TravelCenters of America,                           )
              Defendant.                            )

                       SECOND OPINION AND ORDER REQUIRING
                     SUPPLEMENTAL JURIDICTIONAL STATEMENT

        This matter is before the Court sua sponte. On February 20, 2020, this Court issued an

Opinion and Order [DE 3] requiring Plaintiff to file a supplemental jurisdictional statement

sufficiently alleging the citizenship of both Plaintiff and Defendant. Plaintiff’s Supplemental

Jurisdiction Statement [DE 4], filed on March 4, 2020, fails to comply with the Court’s February

20 Opinion and Order.

        As to Plaintiff Fred Baker, the Supplemental Jurisdiction Statement alleges that Plaintiff

“was” domiciled in the State of Illinois “at all times relevant hereto.” But as explained in the

Court’s February 20 Opinion and Order, Plaintiff must allege his domicile at the time his

Complaint was filed. Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420 (7th Cir.

2016) (“A natural person is a citizen of the state in which she is domiciled . . . diversity is assessed

at the commencement of the action, as defined by Federal Rule of Civil Procedure 3 as the time of

pleading”). While Plaintiff may intend the phrase “at all times relevant hereto” to include the filing

of the Complaint, as discussed below, this is not the only deficiency in Plaintiff’s Supplemental

Jurisdiction Statement. Accordingly, the Court requires Plaintiff to clarify his domicile at the time

the Complaint was filed in addition to the other clarifications required herein.
       As to Defendant TA Operating LLC, Plaintiff’s Supplemental Jurisdiction Statement again

alleges: “at all times relevant hereto, Defendant TA Operating LLC d/b/a TravelCenters of

America was a Delaware corporation.” But as the entity’s name indicates, and as the online

Delaware Division of Corporations confirms, TA Operating LLC is not a Delaware corporation,

but rather, a Delaware Limited Liability Company. See https://icis.corp.delaware.gov/Ecorp/

EntitySearch/NameSearch.aspx. And as the Court’s February 20 Opinion and Order explains,

a limited liability company’s citizenship for purposes of diversity jurisdiction “is the citizenship

of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). Plaintiff must

therefore identify each member of Defendant TA Operating LLC and each such member’s

citizenship. See Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“an LLC’s

jurisdictional statement must identify the citizenship of each of its members as of the date the

complaint or notice of removal was filed”). Thus, if any member of Defendant TA Operating LLC

is a natural person, Plaintiff must allege his or her citizenship based on their domicile at the time

the Complaint was filed. See Altom, 823 F.3d at 420. And if any of Defendant TA Operating LLC’s

members in turn has members (such as a limited liability company or a partnership), Plaintiff must

identify all of its members and their citizenship. See Thomas, 487 F.3d at 534; Mut. Assignment &

Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004) (the citizenship of a

limited liability company must be “traced through multiple levels” for members who in turn have

members). And again, all such allegations must state the citizenship of each such member at the

time the Complaint was filed, not merely what their citizenship “was” at “all times relevant

hereto.” See Altom Transp., 823 F.3d at 420; Thomas, 487 F.3d at 533-34.

       Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege the citizenship of both Plaintiff and Defendant as explained in this Opinion



                                                 2
and Order and the Court’s February 20 Opinion and Order, which Plaintiff’s counsel is directed to

review carefully. Therefore, the Court ORDERS Plaintiff to FILE, on or before March 20, 2020,

a second supplemental jurisdictional statement that properly alleges the citizenship of both

Plaintiff and Defendant as explained herein and in the Court’s February 20 Opinion and Order.

       So ORDERED this 6th day of March, 2020.

                                            s/ Joshua P. Kolar
                                            MAGISTRATE JUDGE JOSHUA P. KOLAR
                                            UNITED STATES DISTRICT COURT




                                               3
